Case:19-01127-KHT Doc#:16 Filed:12/30/19 Entered:12/30/19 10:30:47 Pagei of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF COLORADO
Denver Division

 

NAVIENT SOLUTIONS, LLC

Defendants.

In re: )
)
LEON WILLIAM MONIOT, and ) Bankr. Case No.: 10-12927-KHT
JOAN VERONICA MONIOT, )
) Chapter 7
Debtors, )
)
)
JOAN VERONICA MONIOT, ) Adv. Proc. No.: 19-01127
)
Plaintiff, )
)
V. )
)
)
)
)
)

 

STIPULATION OF DISMISSAL
The Plaintiff, Joan Veronica Moniot, and the Defendant, Navient Solutions, LLC, by and
through their undersigned counsel, hereby stipulate to the dismissal of the above-referenced
adversary proceeding, with prejudice. This Stipulation is agreed to by all remaining parties
pursuant to F.R.Civ.P. 41(a)(1) and Fed.R.Bankr.P. 7041. Each party further agrees to bear its

own costs and attorneys’ fees for the entirety of this matter.

[this space intentionally left blank]
Case:19-01127-KHT Doc#:16 Filed:12/30/19 Entered:12/30/19 10:30:47 Pagez2 of 2

WHEREFORE, the parties pray this Honorable Court for an Order approving this

Stipulation and dismissing the instant adversary proceeding, with prejudice.

Respectfully requested,

 

‘ae a | r fr. f } [ j yf yy) -
Dated: b*Ce A] QO UY By: /s/Paul G. Uriz irk’) Ww iy
. Paul G. Urtz, Esquire 5

MILLER & URTZ, LLC

1660 Lincoln Street, Suite 2850
Denver, CO 80264

Telephone: (303) 861-1200
Facsimile: (303) 830-0115
E-mail: paulurtz@millerurtz.com.

Counsel for Navient Solutions, LLC

Dated: By:  /s/ Austin C. Smith
Austin C. Smith
SMITH LAW GROUP
3 Mitchell Place
Suite 5
New York, NY 10017
917-992-2121
Fax : 212-355-3739
Email: austin@acsmithlawgroup.com
Attorney for Plaintiff, Joan V. Moniot
